Citation Nr: 0909610	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-03 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to a compensable initial rating for the 
Veteran's service-connected Osgood-Schlatter's disease of the 
right knee. 

2.  Entitlement to a compensable initial rating prior to 
October 2006, and in excess of 10 percent thereafter for the 
Veteran's service-connected traumatic arthritis of the left 
knee.

3.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected tendonitis of the shoulders.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to June 1971 and 
from August 1971 to August 1987. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the benefits sought on 
appeal.  

While on appeal from the rating decision in August 2003, the 
RO, in a November 2008 rating decision, granted an increased 
rating for the Veteran's left knee disorder, from a 
noncompensable evaluation to 10 percent effective October 3, 
2006.  However, because this is only a partial grant of the 
benefit sought on appeal for this issue, the matter remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by 
any limitation of motion.

2.  Prior to October 3, 2006, the Veteran's left knee 
disability was not manifested by any limitation of motion.

3.  From October 3, 2006, the Veteran's left knee disability 
has been manifested by some limitation of motion, with 
flexion to no worse than 120 degrees and with extension to 0 
degrees.  

4.  The Veteran's shoulder disability is manifested by some 
limitation of motion, but there is no showing that the arm 
movement is limited to shoulder level, even considering 
functional loss due to pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
right knee disorder, characterized as Osgood-Schlatter's 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 
4.130, Diagnostic Code 5010 (2008).

2.  The criteria for a compensable rating for the Veteran's 
left knee traumatic arthritis prior to October 3, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 5010 (2008).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's left knee traumatic arthritis after October 3, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 
4.130, Diagnostic Code 5010 (2008).

4.  The criteria for a rating in excess of 10 percent for the 
Veteran's tendonitis of the shoulders have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 5024 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2001, 
February 2002, September 2002, November 2002, September 2006, 
July 2008, October 2008 and February 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  A July 2008 letter fulfilled this 
requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
Such notice informed the Veteran of the evidence necessary to 
substantiate his claims and of the division of responsibility 
between VA and a claimant in developing an appeal.  
Additionally, the letter in October 2008 apprised the Veteran 
of how VA establishes disability ratings and effective dates, 
as required under Dingess.  Moreover, to the extent that any 
notice was provided following the adverse decision on appeal, 
such timing deficiency has been cured here by the subsequent 
issuance of fully compliant notice followed by readjudication 
of the claims, most recently in November 2008.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

Discussion

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Increased Ratings

The Veteran essentially contends that the evaluations he has 
received for his 
knees and shoulders do not accurately reflect the severity of 
those conditions.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, as in the present case, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Right Knee

The Veteran's request for an increased rating was received in 
January 2001.  Throughout the rating period on appeal, the 
Veteran's right knee disability has been evaluated as 
noncompensable pursuant to Diagnostic Code 5010.

Traumatic arthritis is evaluated under Diagnostic Code 5010, 
which in turn requires evaluation as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003 evaluates 
disabilities based on the degree of limitation of motion 
under the appropriate Diagnostic Codes, in this case, 
Diagnostic Code 5260 for flexion of the leg and Diagnostic 
Code 5261 for limitation of extension of the leg.  If the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion is limited to 60 degrees, a 
10 percent evaluation when flexion is limited to 45 degrees 
and a 20 percent evaluation when flexion is limited to 
30 degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation is for assignment when extension is limited to 
5 degrees, a 10 percent evaluation when extension is limited 
to 10 degrees and a 20 percent evaluation when extension is 
limited to 15 degrees.  Nevertheless, "[t]he intent of the 
schedule is recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint".  
38 C.F.R. § 4.59.

A VA examination from March 2003 indicates that the Veteran's 
knees had full range of motion, from 0 to 150 degrees 
bilaterally.  The most recent comprehensive VA examination of 
the Veteran's was performed in October 2006.  The Veteran 
reported occasional swelling of the right knee and pain 
aggravated by prolonged walking or standing.  On examination, 
range of motion was from 0 to 120 degrees.  The examiner 
estimated a 30 percent decrease in function due to the 
occurrence of pain and diminished endurance.  X-ray results 
from May 2006 did not show any arthritis, but did reveal 
evidence of Osgood-Schlatter's disease.

Based on this record, the Board finds that the Veteran is not 
entitled to an increased evaluation for his right knee 
disorder based on limitation of motion.  Specifically, his 
right knee is not shown to have limitation of extension to 10 
degrees or limitation of flexion to 45 degrees.  Moreover, in 
reaching this conclusion, the Board has considered additional 
functional limitation due to factors such as pain and 
weakness.  In this regard, the Board acknowledges VA clinical 
records dated in March 2001, reflecting knee complaints.  The 
Board further acknowledges the Veteran's October 2006 
complaints of progressively worsening knee pain, aggravated 
by prolonged standing and walking.  Moreover, such pain was 
objectively demonstrated, as the VA examiner in October 2006 
noted a 30 percent further limitation in motion upon 
repetitive use.  However, his overall disability picture is 
still not consistent with the criteria for the next-higher 
compensable evaluation under either Diagnostic Code 5260 or 
5261.  Moreover, as there is no x-ray evidence of arthritis, 
a 10 percent evaluation is not warranted under Diagnostic 
Code 5003.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, the medical findings do 
not establish loss of either flexion or extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the right leg is 
not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  A March 1996 x-ray study 
indicates right knee arthritis, but there are no objective 
findings of instability such as to warrant assignment of a 
separate rating.  Indeed, VA examination in October 2006 
indicated that there was no evidence of ligamentous laxity.    

In conclusion, the evidence does not support a compensable 
evaluation for the veteran's Osgood-Schlatter's disease of 
the right knee for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Left Knee

The Veteran's request for an increased rating was received in 
January 2001.  Prior to October 3, 2006, the Veteran's left 
knee disability is evaluated as noncompensable under 
Diagnostic Code 5010, which in turn requires evaluation as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 evaluates disabilities based on the 
degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case, Diagnostic Code 5260 for 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg.  

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion is limited to 60 degrees, a 
10 percent evaluation when flexion is limited to 45 degrees 
and a 20 percent evaluation when flexion is limited to 
30 degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation is for assignment when extension is limited to 
5 degrees, a 10 percent evaluation when extension is limited 
to 10 degrees and a 20 percent evaluation when extension is 
limited to 15 degrees.  Nevertheless, "[t]he intent of the 
schedule is recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint".  
38 C.F.R. § 4.59.

A VA examination from March 2003 shows that the Veteran's 
left knee had a full range of motion with flexion to 150 
degrees and extension to 0 degrees.  The left knee did have 
increased diameter and evidence of crepitus.

Based on this record, the Board finds that, during the period 
in question, the Veteran is not entitled to a compensable 
evaluation for his left knee disability based on limitation 
of motion.  Specifically, his left knee is not shown to have 
limitation of extension to 10 degrees or limitation of 
flexion to 45 degrees.  Moreover, in reaching this 
conclusion, the Board has considered additional functional 
limitation due to factors such as pain and weakness.  
However, while the Veteran raised subjective complaints of 
knee pain in VA outpatient treatment records dated in March 
2001 and at his March 2003 VA examination, there is no 
objective showing of additional functional limitation such as 
to enable a finding that the Veteran's overall disability 
picture is most nearly approximated by the next-higher 
compensable evaluation under either Diagnostic Code 5260 or 
5261.  While a March 1996 x-ray study indicates knee 
arthritis, a 10 percent evaluation is not warranted under 
Diagnostic Code 5003 because there is no objective showing of 
painful motion during the period in question.

Again, as of October 3, 2006, a 10 percent rating is in 
effect for the Veteran's left knee disability.  The Board has 
considered whether a higher rating is warranted during this 
period.  

The most recent VA examination from October 2006 indicates 
that the Veteran complained of bilateral knee pain which 
gradually increased over time.  The Veteran described the 
pain as "burning" discomfort and stated that the left knee 
was worse than the right.  Prolonged walking or standing for 
long periods of time seemed to aggravate the pain.  X-rays 
from May 2006 revealed a minimal degree of degenerative joint 
disease of the left knee with slight narrowing of the joint 
space medially.  Flexion was to 120 degrees and extension was 
to zero degrees.  There was a mild degree of tenderness to 
palpation over the medial aspect of the left knee.  The 
examiner stated that there may be a very slight effusion of 
the left knee and mild crepitus to passive motion and noted 
that with repetitive use the Veteran appeared to have a 30 
percent decrease in function due to the occurrence of pain 
and diminished endurance.

Based on the above, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 10 percent for his 
left knee disorder based on limitation of motion during any 
portion of the rating period in question.  Specifically, his 
left knee is not shown to have limitation of extension to 15 
degrees or limitation of flexion to 30 degrees.  Moreover, in 
reaching this conclusion, the Board has considered additional 
functional limitation due to factors such as pain and 
weakness.  In this regard, the Board acknowledges his October 
2006 complaints of progressively worsening knee pain, 
aggravated by prolonged standing and walking, are 
acknowledged.  Furthermore, such pain was objectively 
demonstrated, as the VA examiner in October 2006 noted a 30 
percent further limitation in motion upon repetitive use.  
However, his overall disability picture is still not 
consistent with the criteria for the next-higher 20 percent 
evaluation under either Diagnostic Code 5260 or 5261.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, the record does establish x-ray evidence 
of arthritis in the left knee.  However, a separate 
evaluation under Diagnostic Code 5257 is not appropriate, as 
there is no objective showing of instability.  Indeed, while 
mild crepitus was demonstrated, the VA examination in October 
2006 indicated that there was no evidence of ligamentous 
laxity.    

In conclusion, the evidence does not support a compensable 
evaluation for the veteran's left knee disability prior to 
October 3, 2006, or a rating in excess of 10 percent 
thereafter.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Shoulders

The Veteran also claims entitlement to an increased rating 
for his service-connected shoulder disability.  Although the 
RO construed an October 2002 communication to be the request 
for an increased rating, the Board finds that an earlier 
January 2001 statement should be fairly construed as an 
increased rating request here.  

Prior to October 25, 2002, a noncompensable evaluation is in 
effect.  Therefrom, a 10 percent rating is in effect, 
pursuant to Diagnostic Code 5024.  However, as there is no 
evidence of tenosynovitis the Board will rate the Veteran's 
shoulder disability under Diagnostic Code 5010-5003 and 5201, 
pertaining to post-traumatic arthritis with limitation of 
motion of the arm.  

Again, Diagnostic Code 5003 instructs that arthritis be rated 
under an appropriate code for limitation of motion.  However, 
when limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion. 

Under Diagnostic Code 5201, an evaluation of 20 percent is 
warranted for limitation of motion of either extremity at 
shoulder level, or where the evidence demonstrates a 
limitation of the minor extremity to midway between side and 
shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2008).  An evaluation of 30 percent applies where the 
evidence shows limitation of motion of the major extremity to 
midway between side and shoulder level, or where the minor 
extremity is limited in motion to 25 degrees from the side.  
Id.  Finally, a 40 percent evaluation is for application 
where the major extremity is limited in motion to 25 degrees 
from the side.  Id.

There are no medical records referable to the shoulders 
during the period from January 2001 to October 25, 2002.  
However, a VA examination report in March 2003 is found to be 
representative of the Veteran's symptoms throughout the 
rating period on appeal.  That report revealed full motion of 
the bilateral shoulders.  However, from the Veteran's 
credible reports of progressively worsening shoulder pain 
raised at that time, the Board finds that the evidence is at 
least in equipoise as to the question of whether the Veteran 
had additional functional limitation of the shoulders due to 
factors such as pain and weakness per DeLuca.  Therefore, for 
the period from January 29, 2001, to October 25, 2002, his 
disability picture is found to be most nearly approximated by 
a 10 percent rating for arthritis with painful motion under 
Diagnostic Code 5003.  However, an evaluation in excess of 10 
percent is not warranted for any portion of the rating period 
on appeal, as will be discussed below.

Upon VA examination in October 2006, the Veteran's shoulders 
appeared normal in general structure.  On examination of the 
right shoulder forward elevation was to 110 degrees, limited 
by stiffness and pain.  Abduction was to 110 degrees, also 
limited stiffness and pain.  Internal rotation was to 50 
degrees and external rotation was to 40 degrees.  Examination 
of the left shoulder indicates that elevation and abduction 
were both to 170 degrees.  Internal rotation was to 50 
degrees and external rotation was to 40 degrees.  All motions 
on the left were accomplished without undue symptoms.  

Per 38 C.F.R. § 4.71a, Plate I, shoulder level is 90 degrees.  
Thus, the objective findings noted above demonstrate range of 
motion well beyond shoulder level, bilaterally.  Moreover, 
while pain on movement is demonstrated, such pain is the 
basis for the currently assigned 10 percent rating.  
Moreover, the competent evidence doesn't indicate that the 
pain has caused sufficient additional limitation of function 
to enable a finding that the Veteran's disability picture 
most nearly approximates the criteria for a 20 percent 
evaluation under Diagnostic Code 5201.

In conclusion, a 10 percent rating for the Veteran's shoulder 
disability is found to be warranted for the period from 
January 29, 2001, until October 25, 2002.  At no time during 
the rating period on appeal is there any support for a rating 
in excess of 10 percent.  The Board notes that in reaching 
these conclusions, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extrashecular Considerations

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered the 
assignment of extra-schedular evaluations but the record does 
not show that the Veteran's appealed disabilities, alone, 
have required frequent hospitalization, or that 
manifestations of those disabilities exceed those 
contemplated by the schedule criteria.  Therefore, assignment 
of extra-schedular evaluations in this case are not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

ORDER

A compensable rating for Osgood-Schlatter's disease of the 
right knee is denied.

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.

From January 29, 2001, until October 25, 2002, a 10 percent 
rating for tendonitis of the shoulders is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

From October 25, 2002, a rating in excess of 10 percent for 
tendonitis of the shoulders is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


